Title: To George Washington from Elias Boudinot, 21 June 1783
From: Boudinot, Elias
To: Washington, George


                  
                     Dear Sir,
                     Philada 21 June 1783 4 O’Clock P.M.
                  
                  I am greatly mortified that our circumstances here oblige us to trouble your Excellency with a detail highly disagreeable and perplexing.  I presume your Excellency has recd copies of letters from Colo. Butler and Mr Henry, forwarded a few days ago.  All endeavours to oblige the men to return to Lancaster proved ineffectual.  They entered this City yesterday morning in a very orderly manner and took possession of the Barracks and with those Troops then quartered there make up about 500 men.  Genl St Clair was sent for and matters seemed tolerably easy till this morning, when they positively refused all obedience to their Officers and seemed forming a design to be troublesome by evening.  Congress being adjourned till Monday I thought proper to call them together at One O’Clock.  Six States had got together when the Mutineers joined by those at the Barracks before their arrival, to the amount of 4 or 500, very unexpectedly appeared before, and surrounded, the State House with fixed Bayonets, the Supreme Executive Council sitting also in the same House—The Mutineers sent in a paper, demanding of the President and Council to authorize them to choose their own Officers (being deserted by their former Officers as they alledged) in order to represent their grievances—That they should wait 20 minutes, and if nothing was then done they would turn in an enraged Soldiery on the Council, or words to that effect. This was handed to the Members of Congress by the President of the State.   Genl St Clair was present at the request of Congress and but very few other Officers attended.  Neither Congress or the Council would take any measures while they were so menaced, and matters continued thus till half past 3 O’Clock this Afternoon when the Mutineers were prevailed on for the present to march back to the Barracks.  They have seized the public Magazine and I am of opinion that the worst is not yet come.  Tho’ no Congress was regularly formed for want of one Member, yet the Members present unanimously directed me to inform your Excellency of this unjustifiable movement.  The Militia of the City I suppose will be called out, but there are some suspicions that the Mutineers value themselves on their interest with the Inhabitants.  It is therefore the wish of the Members who were assembled that your Excellency would direct a movement of some of your best troops on whom you can depend under these circumstances towards this City, as it will be of the most dangerous consequence if a measure of this kind is to be put up with, and no one can tell where it will end.  Your Excellency shall hear from me again on this subject without delay.
                  I forgot to inform your Excellency that the month’s pay for January has been ordered to these men and three months pay in Notes &c.  They complain heavily of their accounts yet remaining unsettled—It is to be wished that the Pay Master would arrange matters so as to close the accts of the Soldiery with more expedition. Yours &c.
                  
                     E. B.
                  
                  
                     
                  
                  
                     
                     
                  
                Enclosure
                                    
                     
                        Sir
                        Lancaster June 17th 1783—10 OClock, A.M.
                     
                     I yesterday recd Orders from Major Genl St Clair to direct returns to be made out of those noncommissioned Officers & soldiers that choose to go on furlough Agreeable to the resolve of Congress of the 26th of May, noting such as do not wish to go—Also for pay rolls for the month of Jany for which cash is to be paid, and other rolls for the Months of Feby, March & April to be paid in Mr Morris’s notes at six months after date—And to inform the troops taking or refusing furloughs is at their own Option, & that they were to remain till further orders & be settled with on the principles of the settlement with the main Army—This I did without loss of time in order to shew that doubts which had arisen (& that had met with prompting from some unknown persons) had no foundation.
                     This morning the Serjeants called on me at my Quarters & informed me the men were determined to go to Philada in order to obtain justice—I made use of every Argument to shew the impropriety of the measure & they went away as I thought Content, but soon after I was informed, they were getting ready to go Off in a body—I went to the parade with a number of Officers and Col. Saml Atlee who happened to be in Town formed a Circle & talked to them as before but to no purpose, the principal part of them went from their Quarters About 1/2 past 8 O’Clock A.M.—I gave them every Assurance of an immediate settlement & their being kept together till their settlement is complete Also of the paymasters Lieuts. Beaty & Lytle being sent to Carlisle for the necessary papers of the old 4th & 7th Regts who I expected back today but the ill timed heat had taken too great a hold of their minds for Argument to Alter them, indeed I am of Opinion it has Originated in your city & that the flame is supported by inimical or inconsiderate people—I have called the Officers together who are of opinion that one should follow and make one more effort to bring them back,  If this fails I give it as my Opinion that no settlement be made with them till they return to the post as it will be too great a Condescention & encouragement to similar licentious & mutinous Conduct at a future day to troops that may hereafter be raised as well as too humiliating a measure for the Officers to be Obliged to follow them & Attend to the settlement of business there Already offered & insolently refused here and which the officers are much averse to—I have the honor to enclose a copy of the orders issued last evening in order to shew your Excellency & Council that no neglect or omission has been on the part of the Officers—I have Assured the bearer E. Butler Adjutant that your Excellency and Council will order the payment of his and Capt. Christy’s expences he being the Officer that follows the troops.  I have the honor to be &c. &c.
                     
                        Richd Butler Col. 3d P. Regt
                     
                     
                        P.S.  Lt Butler can inform of particulars fully.
                     
                  
                  
                Enclosure
                                    
                     
                        Lancaster 17th June 1783
                     
                     In warmth men are sometimes bad beyond the bounds of Interest and propriety, both to themselves and their best Friends; and attempts to reason while the mind is agitated often rather tends to inflame than calm the passions, or opinions, whatever they may be.  This I think was the case with you this morning.  That wish to do my duty to my Country, as well as Justice to you, whose fortunes have been long mine, and your other Officers, induced me to call a number of them together, by whose opinions and advice the bearers, Caps. Christy, Walker, & Montgomery follows in order to tell you their and my wishes, and to give you once for all our Joint advice.  We do our duty in doing it & expect it will have that weight with you on cool reflection that with reasonable men it ought to have—You mentioned to me this morning, First that you did not want Furloughs—2d that you wanted to be settled with before you were discharged—3d to be continued in service till these things are done.  Measures were taking for settling your accounts before the arrival of the order of yesterdays Returns directed to be made of those who choose Furloughs & those who did not on their arrival,  Returns for Cloathing for those entitled, and Payrolls for one months pay for January last to be paid in Cash, and rolls for three months pay to be paid in the Financier Generals notes with assurances of quarters and provisions till this is compleated.  This is once more offered to you and it is strongly recommended for your own sakes that you return to the posts where your Officers are that your accounts &c. may be compleated, and that you consider the longer you are away the greater the difficulty and the longer they will be in doing,  As the Officers cannot think it their duty to follow men who will not take advice, but go from where their business can alone be done, for you cannot have your accounts settled without them and the paymasters.  Nor do we imagine your appearance at Philadelphia can have any good effect in your favor as it will be Justly construed into a menace rather than a proper mode of seeking Justice after what is offered you.  You may easily offend your Country and by illjudged measures preclude yourselves and others from that Justice you wish for, and I think you may Justly say the persons who advised the measures you have taken cannot ultimately be your Friends—The above is submited to your reflection and advice is added to wish that you return.  I am sincerely your Friend,
                     
                        Richd Butler Colo. 3d Pena: Regt
                     
                  
                  
                Enclosure
                                    
                     
                        Sir
                        Lancaster June 17th 1783
                     
                     Eighty armed soldiers set off this Morning for philadelphia to co-operate with those now in the City in such measures as may appear to them the most likely to procure their pay (or perhaps to possess themselves of Money at any rate) I have thought it my duty to give the most timely information possible, that the City may not be surprized—I am informed that part of General Armands Corps will be here tomorrow on their way to Philadelphia, and am of opinion from what has transpired from some of the Men who are still here, that they will follow the others to the City and share the same fate—they have thrown out several threats that they will rob the Bank, Treasury &c. &c.  I am sir Yr very Hble servant
                     
                        William Henry
                     
                  
                  
               